PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Welle et al.
Application No. 16/423,318
Filed: May 28, 2019
For: Method for measuring fill levels

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers, mailed October 20, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on December 21, 2021. A Notice of Abandonment was mailed on March 8, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) replacement drawings, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a
patent.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-
0986. 

Telephone inquiries regarding status or the processing as a patent should be directed to the
Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET


cc:      William Gray Mitchell
           2121 Eisenhower Avenue, Suite 300
           Alexandria, VA 22314